                Case 20-10361-KBO               Doc 110        Filed 03/09/20      Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
In re:                                                     :   Chapter 11
                                                           :
HYGEA HOLDINGS CORP., et al.,                              :   Case No. 20-10361-KBO
                                                           :
                  Debtors.1                                :   Jointly Administered
---------------------------------------------------------- x

                                           NOTICE OF SERVICE

         I, R. Craig Martin, hereby certify that on the 5th day of March, 2020, a true and correct

copy of: (i) Notice of Intent to Take the Oral Deposition of the Corporate Representative of Nevada

5, Inc.; (ii) Notice of Intent to Take the Oral Deposition of the Corporate Representative of

N5HYG, LLC; (iii) Bridging Finance Inc.’s Request for Production of Documents from Nevada 5,

Inc.; and (iv) Bridging Finance Inc.’s Request for Production of Documents from N5HYG, LLC

was served upon the following counsel listed below in the manner indicated:




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp. (2605);
Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida, LLC (5301);
Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC (5862); Hygea of
Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center, LLC (2311); Mobile
Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc. (6956); Palm Allcare
MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm Medical Network, LLC
(9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician Management Associates East Coast,
LLC (7319); Physician Management Associates SE, LLC (3883); Physicians Group Alliance, LLC (7824); Primum
Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional Health Choice, Inc. (6850). The address
of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280, Miami, FL 33174.
                                                         1

EAST\172764840.1
             Case 20-10361-KBO         Doc 110       Filed 03/09/20   Page 2 of 2


VIA E-MAIL                                         VIA E-MAIL

Michael Busenkell                                  David Gay
Ashley Gollmann                                    Alan Rosenthal
Holly Megan Smith                                  Carlton Fields, P.A.
Gellert Scali Busenkell & Brown, LLC               100 SE Second Street, Suite 4200
1201 North Orange Street, Suite 300                Miami, Florida 33131
Wilmington, Delaware 19801                         E-mail: dgay@carltonfields.com
E-mail: mbusenkell@gsbblaw.com                     E-mail: arosenthal@carltonfields.com
E-mail: agollmann@gsbblaw.com
E-mail: hmeganSmith@gsbblaw.com

VIA E-MAIL

Donald Kirk
Carlton Fields, P.A.
4221 West Boy Scout Boulevard, Suite 1000
Tampa, Florida 33607
E-mail: dkirk@carltonfields.com

Dated: March 9, 2020                        DLA PIPER LLP (US)
       Wilmington, Delaware
                                            By: /s/ R. Craig Martin
                                            R. Craig Martin (DE 5032)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 468-5700
                                            E-mail: craig.martin@dlapiper.com

                                            – and –

                                            Thomas R. Califano (admitted pro hac vice)
                                            DLA Piper LLP (US)
                                            1251 Avenue of the Americas
                                            New York, New York 10020-1104
                                            Telephone: (212) 335-4500
                                            E-mail: thomas.califano@dlapiper.com

                                            – and –

                                            Rachel Nanes (admitted pro hac vice)
                                            DLA Piper LLP (US)
                                            200 South Biscayne Boulevard, Suite 2500
                                            Miami, Florida 33131
                                            Telephone: (305) 423-8563
                                            E-mail: rachel.nanes@dlapiper.com

                                            Counsel to Bridging Finance Inc.

                                               2

EAST\172764840.1
